DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and remarks of 13 September 2021 are entered.
	Claims 1-15 have been canceled and claims 16-32 are pending and are being examined on the merits.
	The rejection of claim 22 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 13 September 2021.
	The rejection of claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Breton and Lee is withdrawn in light of the amendment and remarks filed 13 September 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 16-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of stimulating weight loss, reducing weight gain, or induction satiation by administering a Brassicaceae protein extract comprising Brassicaceae ClpB having the amino acid sequence of SEQ ID NO: 1, does not reasonably provide enablement for a method of stimulating weight loss, reducing weight gain, or inducing satiation by administering the Brassicaceae protein extract comprising a protein with at least 90% identity to SEQ ID NO: 1 and/or fragments thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman [230 USPQ 546, 547 (BdPatAppInt 1986)]. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5)  the state of the prior art, (6) the relative skill of those in the art, (7) the 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Nature of the Invention
	The invention is drawn to a method of stimulating weight loss, reducing weight gain, or inducing satiation in a subject by administering a Brassicaceae protein extract comprising ClpB having at least 90% identity to SEQ ID NO: 1 and/or a fragment thereof. 
Breadth of the Claims
	The claims are relatively broad, as while the specific treatment methods envisioned are not extremely broad, the extract used in the method is a protein extract allowing for a relatively high number of alternative structures. The 90% identity threshold for SEQ ID NO: 1 allows for up to 90 alterations in the 911 residue-long sequence. This, assuming only the 20 natural amino acids can be used in alterations, allows at least 7.98e20 variants to read upon the claimed protein, not including fragments thereof. Furthermore, Brassicaceae as claimed is a genus of plants that the specification discusses as encompassing over 300 different genera. Certain dependent claims narrow the protein extract by reciting a certain level of proteins by weight, or add additional elements to composition.
State of the Prior Art
E. coli decreases food intake in mice. The protein of Tennoune is a larger fragment of ClpB 
    PNG
    media_image1.png
    75
    390
    media_image1.png
    Greyscale

	The instantly disclosed ClpB of SEQ ID NO: 1 aligns as follows to MSH and the ClpB of Tennoune:
MSH 	        SYSMEH FRW GKPV
ClpB         E IAEVLARWTGIPVSR
SEQ ID NO: 1 EHIAEVVSRWTGIPV
	The three segments contain low homology to each other outside of the boldface regions. 
	ClpB is suggested as a protein that can signal satiety (see e.g. Breton et al. Cell Metabolism 23:324-334, published 2016).
	Brassicaceae are suggested in the prior art to provide beneficial impacts on gastrointestinal health, but it is also suggested that the impacts are due to phytochemicals specifically (see e.g. Kapusta-Duch et al. Rocz. Panstw. Zakl. Hig. 2012:389-395, published 2012).
	Production of Brassicaceae protein extracts is known in the art (see e.g. USP 8,557,963 B2), as is the use of oilseeds as a plant protein source (see e.g. Wanasundara J Crit. Rev. Food Sci. Nutr. 51:635-677, published 2011). 
Brassica oleracea L.var. italica is taught in the prior art to stimulate weight loss in female rats (see e.g. Hashem et al. Planta Med. 75-PH28, published 2009). 
	The Examiner finds no evidence that the art considered specific use of ClpB of SEQ ID NO: 1 from Brassicaceae to stimulate weight loss, reduce weight gain, or induce satiation. However, the Breton art as cited above does demonstrate that E. coli ClpB stimulates release of GLP-1 and PYY (see e.g. Figure 2). 
Relative Skill of those in the Art
	The relative skill of those in the art is high.
Predictability or Unpredictability of the Art
There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970). 
	The specification does not indicate that the 90% identity threshold still maintains the claimed activity, i.e. while there are certain residues highlighted at positions 539, 543, 544, and 546-549 as putative MC4R binding residues or those important for folding, no indication is made that changes elsewhere necessarily provide predictable activity. There is no predictability as to whether the proteins within a given extract of Brassicaceae provide sufficient functional properties to achieve the claimed methods. Similarly, it is not predictable whether an extract from a specific Brassicaceae member demonstrating the claimed functional properties would extend to the other members of the family given the large number of members in the family, as no data is provided regarding those putative ClpB homologs.
Amount of Direction or Guidance Given
Brassicaceae protein extracts a protein that is a homolog of α-MSH is present, termed ClpB. As MSH is found to act on gut MC4R and stimulate the release of GLP-1 and PYY, it is taught that the homolog might serve the same effects and therefore that a Brassicaceae protein extract would serve to promote weight loss, reduce weight gain, and stimulate satiation. The only residues that are specifically studied as important for MCR binding are those at 543, 544, and 546-549, but no variants are studied to confirm that these are the sole residues responsible for the claimed activity. 
Presence/Absence of Working Examples
	There are no examples showing that any Brassicaceae protein extract serves to promote weight loss, reduce weight gain, or induce satiety when administered.
	The only examples show that in some Brassicaceae a ClpB protein is present that has homology to α-MSH. The Example shows the ClpB protein from A. thaliana and indicates other Brassicaceae species but no data is presented to confirm that the same protein exists across a reasonable number of Brassicaceae members. Only a small segment of ClpB is discussed in Figure 1/Example 1, and as such it is not clear whether merely the fragment is active or whether full-length ClpB is present to provide functional results. The extract is discussed as being applied to intestinal cells, with the resulting medium and lysates analyzed for the presence of PYY. However, no results are provided indicating that either a protein extract or the ClpB protein itself has any impact on PYY production. It is not clear whether full-length ClpB must be present in order to stimulate PYY production, or whether a fragment as in Figures 1 and 2 can achieve the same results. At best, the Examples indicate that SEQ ID NO: 1 is cross-reactive with 
	No working examples show impacts on weight or satiety in any subject, but again the results indicate that ClpB should act similarly to alpha-MSH with respect to these limitations.
Quantity of Experimentation Necessary
As set forth above, the guidance from the specification attempts to link the homology of one protein from a Brassicaceae protein extract to the effects of α-MSH on satiation by stimulation of GLP-1 and PYY release in the gut. 
	The homology between the ClpB of SEQ ID NO: 1 and α-MSH is not high, with a 23.4% identity between the two proteins. The Applicants allege that the three points serve for “substantial amino acid homology”: presence of consecutive Arg and Trp residues that are important for activation of MC receptors in α-MSH pharmacophores, presence of a GIPV sequence homology of 75% of GKPV of α-MSH, and presence of a negatively charged Glu at a point where α-MSH serves to expose the central RW sequence at the β-turn (see e.g. p.36-37). This compound may serve as a homolog of α-MSH but no experimental data confirms that it serves the same function with respect to weight loss, weight gain, or satiety. At best only SEQ ID NO: 1 is demonstrated to act similarly to alpha-MSH. No other variants as claimed within the 90% identity threshold nor fragments thereof are tested for activity.
	In light of this, the skilled artisan would need to examine whether any variants of ClpB maintain the functions of alpha-MSH, and as a result potential weight loss effects. As set forth above the scope of the claimed protein is still broad, not even considering Brassicaceae protein extracts in general all experimentation is left to the skilled artisan. In this instance, the artisan would need to test a broad number of species from the claimed genus. There are no models set up or presented to control for the impact of the protein extract alone on weight gain, weight loss, or satiety. The data as found in the specification fails to demonstrate that any ClpB protein variants within the claimed identity threshold have functional impacts on weight or satiety. The collective effort given the unanswered questions from the guidance and Examples leads to a level of undue burden on the skilled artisan since all of the experimentation is left in their hands rather than disclosed in the Application as filed. The specification as filed leaves all further experimentation in the hands of the skilled artisan, with no reasonable expectation from the specification or prior art that any protein extract would be successful in the method as claimed.
In view of the Wands factors as discussed above, it is the Examiner’s opinion that the claims are not fully enabled and one of skill in the art would have to engage in undue experimentation to practice the invention as claimed herein, without a reasonable assurance of success.
Response to Arguments:
	The Applicants summarize the previous rejection. 

	The Applicants argue that claim 16 is amended to recite that the protein extract comprises Brassicaceae ClpB with at least 90% sequence identity to SEQ ID NO: 1 or a fragment thereof, and that it contains consecutive Arg and Trp, a negatively charged Glu, and a GIPV sequence at residues 546-549 of SEQ ID NO: 1. 
	The Examiner has considered the amendment and not found that it demonstrates enablement of the invention as claimed. As set forth above, the claim language still allows for a broad genus of compounds to read upon the claimed invention, with only clear evidence that the base SEQ ID NO: 1 was obtained. Even considering that, the examples and guidance from the specification only show that an extract containing SEQ ID NO: 1 should be similar to alpha-MSH in function given the cross-reactivity with alpha-MSH specific antibodies. The collective Wands factors as argued above still are in favor of non-enablement of the claimed invention, with the disclosure enabled for only use of SEQ ID NO: 1.
The Applicants argue the claims are now defined structurally and by origin.
As set forth above the Examiner has considered the amendment to the protein and not found enablement to be present. 
The Applicants argue that the specification shows the results of ClpB from A. thaliana are applicable to other Brassicaceae species.
The Examiner has considered the citation to p.37 of the specification. The citation does not explain what Brassicaceae species contain the ClpB, only indicating Brassicaceae species” were studied and that data is not shown. The skilled artisan from this does not have an understanding of whether the same ClpB is present in every Brassicaceae species or merely a subset. For instance, Example 2 only studies white and green cabbages to show presence of a ClpB. However, as indicated previously the Brassicaceae family is large and the presence in three species out of hundreds is not representative. 
The Applicants argue that extraction techniques are known in the art. 
The Examiner argues that the Example the Applicants refer to does not exist (Example 9). Regardless, the Examiner has considered production of extracts previously in the state of the prior art. While extracts can be produced, again the issue remains that extracts are not actually shown to provide the results as claimed, nor are representative species found outside of SEQ ID NO: 1. 
The Applicants argue that open-access databases allow for finding which Brassicaceae can produce the claimed protein. 
The Examiner argues that even allowing for the databases to provide potential ClpB proteins in Brassicaceae, the issue remains that the extract and ClpB protein at best are shown to be an alpha-MSH homolog with SEQ ID NO: 1. The protein as claimed allows for a very broad number of species, with none of those actually produced outside of SEQ ID NO: 1, and no variants for fragments being shown to provide the claimed results. The impetus is left on the skilled artisan to make these varying extracts and SEQ ID NO: 1 variants and determine if they actually perform the method as claimed. 
The Applicants argue that the results show Brassicaceae ClpB and fragments have homology with alpha-MSH and are cross-reactive with anti-alpha-MSH antibodies.
The Examiner has addressed the alleged homology above. At best, this might indicate that SEQ ID NO: 1 can provide function as claimed, but it does not cover the widely variant species afforded by percent identity and fragment limitations as claimed. 
The Applicants argue the skilled artisan at a high level can prepare the extract as claimed without undue burden.
The Examiner argues that there is still a burden on producing the extract given the breadth associated with the allowable identity levels as well as fragment production. 
The Applicants argue that cross-reactivity with anti-alpha-MSH antibodies means that one of ordinary skill would expect the appetite regulating effects of ClpB from E. coli as in Tennoune. 
Again, even accepting that Tennoune demonstrates that ClpB from E. coli serves to stimulate weight loss, at best this does not extend to all fragments of ClpB or variants within the 90% identity threshold.
The Applicants arguments have been considered but are not persuasive. The rejection is modified and maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Z.J.M/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658